Title: From Thomas Jefferson to James Lyle, 28 October 1795
From: Jefferson, Thomas
To: Lyle, James



Dear Sir
Monticello Oct. 28. 95.

I recieved last night your favor of the 23d.—The fall before the death of Colo. E. Carter, he called on me for the papers which I had had in the suit of Harding v Carter, and I delivered to him the bundle. It consisted only of copies of the bill, answer &c. from the records. Mr. Charles Carter lately called on me on the subject, and I informed him I had delivered all the papers to his father, but that as they were only copies from the records, he could easily have them replaced by other copies. With respect to the mortgage from Stamps to Mr. McCaul, I suppose I had not even a copy of it: because the only point I had to support was the invalidity of the sale of the lands made by John Moore to Harding, for Mr. Carter and during his infancy. The court decreed the sale to have been valid, which was most unquestionably wrong. But I presume, as the lands lay in Goochland, the mortgage was recorded either in that court or the General court, and that a copy of it can easily be had. This is all the information I am able to give you on this subject.

I remark the sum recieved by you from Milner on my account. Kinsolving, who has unwisely kept his last year’s tobacco on hand till now, waiting for a better price, promised me about three weeks ago that he would go directly to Richmond, sell it, and pay you the proceeds. By your silence as to him I fear he has not done it. I shall therefore urge him without delay. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

